Case 2:20-cv-01937-ROS Document 19-3 Filed 07/08/21 Page 1 of 38




                                              EXHIBIT F




                                              EXHIBIT F
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page1 2ofof1338




 1   Afshin Afsharimehr
     BLACKMORE LAW PLC
 2   2828 N. Central Ave
     10th Floor
 3   Phoenix, AZ 85004
     Arizona State Bar No. 031107
 4   Fax: 855-744-4419
     E-Mail: afshin@blackmorelawplc.com
 5   Telephone: 602-562-0996
     Attorney for Plaintiff
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
                                                       No.
 9    Daimeon Mosley,

10           Plaintiff,

      v.
11
      Walgreen Arizona Drug Co., an Arizona            COMPLAINT FOR DECLARATORY
12    corporation,                                     AND INJUNCTIVE RELIEF

13           Defendant.

14
            Plaintiff Daimeon Mosley, through his undersigned counsel, states the following in
15
     support of his Complaint for Declaratory and Injunctive Relief to remedy discrimination
16
     by Walgreen Arizona Drug Co. based on Plaintiff’s disability in violation of Title III of
17
     the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its
18
     implementing regulation, 28 C.F.R. Part 36:
19
                                 JURISDICTION AND VENUE
20
            1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-
21
     3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.
22

23
                                                   1
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page2 3ofof1338




 1          2.         Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts

 2   of discrimination occurred in this district, and the property that is the subject of this

 3   action is in this district.

 4                                                PARTIES

 5          3.         Plaintiff is a resident of Maricopa County, Arizona.

 6          4.         Defendant is a corporation with its registered office located at 8825 N 23rd

 7   Avenue, Suite 100, Phoenix, AZ 85021.

 8          5.         Upon information and belief, Defendant owns or operates “Walgreens” a

 9   national chain of stores whose locations each qualify as a “Facility” as defined in 28

10   C.F.R. § 36.104.

11                                     FACTUAL ALLEGATIONS

12          6.         Plaintiff incorporates the above paragraphs by reference.

13          7.         Plaintiff is an individual with numerous physical impairments, including

14   permanent paralysis, degenerative discs, and scoliosis caused by the West Nile Virus.

15          8.         These physical impairments cause Plaintiff to suffer from sudden onsets of

16   severe pain, experience seizures, and require Plaintiff to use a mobility device.

17          9.         Plaintiff’s physical impairments limit major life activities, including

18   walking, standing, reaching, lifting, and bending.

19          10.        Plaintiff’s impairments meet the definition of a “disability” under the ADA.

20          11.        Plaintiff’s impairments are permanent and were present at all times relevant

21   to this action.

22

23
                                                       2
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page3 4ofof1338




 1          12.   Plaintiff regularly shops at Defendant’s stores in Phoenix and its

 2   surrounding cities for personal needs and to occasionally fill prescriptions based on

 3   which location is most convenient to him.

 4          13.   Plaintiff encountered barriers to access at five of Defendant’s stores over a

 5   two-week period, primarily in each of the store’s restroom(s).

 6          14.   Encountering these barriers denied Plaintiff full and equal access and

 7   enjoyment of the services, goods, and amenities Defendant offers to the public because he

 8   was unable to access the restroom safely.

 9          15.   Plaintiff is a customer of Defendant and would return to the stores if

10   Defendant modifies the stores and its policies and practices to accommodate individuals

11   who have physical disabilities, but he is deterred from returning due to the barriers and

12   discriminatory effects of Defendant’s policies and procedures.

13          16.   Plaintiff also acts as a tester by inspecting Facilities for accessibility to

14   advance the purpose of the ADA, the civil rights of disabled individuals, and to be certain

15   that he can enjoy the same options and privileges to patronize places of public

16   accommodation as non-disabled individuals without worrying about accessibility issues.

17          17.   Plaintiff returns to every Facility after being notified of remediation of the

18   discriminatory conditions to verify compliance with the ADA and regularly monitors the

19   status of remediation.

20                             COUNT I
          REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201
21
            18.   Plaintiff incorporates the above paragraphs by reference.
22

23
                                                   3
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page4 5ofof1338




 1          19.     This Court is empowered to issue a declaratory judgment regarding: (1)

 2   Defendant’s duty to comply with the provisions of 42 U.S.C. § 12181 et al; (2)

 3   Defendant’s violation of 42 U.S.C. § 12182; and (3) Plaintiff’s right to be free from

 4   discrimination due to his disability. 28 U.S.C. § 2201.

 5          20.     Plaintiff seeks an order declaring that he was discriminated against on the

 6   basis of his disability.

 7                               COUNT II
           REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)
 8
            21.     Plaintiff incorporates the above paragraphs by reference.
 9
            22.     Walgreens is a place of public accommodation covered by Title III of the
10
     ADA because it is operated by a private entity, its operations affect commerce, and it is a
11
     store. 42 U.S.C. § 12181(7); 28 C.F.R. § 36.104.
12
            23.     Defendant is a public accommodation covered by Title III of the ADA
13
     because it owns, leases (or leases to), or operates a place of public accommodation. 42
14
     U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.
15
            24.     The ADA specifically prohibits discrimination based on an individuals
16
     disability. 42 U.S.C. §12182(a).
17
            25.     The presence of architectural barriers in a place of public accommodation
18
     (where removal is readily achievable) is specifically defined as discrimination under the
19
     ADA. 42 U.S.C. §12182(b)(2)(A)(iv).
20

21

22

23
                                                   4
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page5 6ofof1338




 1          26.      The implementing regulations of the ADA adopted guidelines to set

 2   minimum requirements for facilities to be accessible and usable by individuals with

 3   disabilities. 28 C.F.R. Appendix A to Part 36.

 4          27.      The current guidelines for elements in existing facilities are set out in the

 5   2010 ADA Standards for Accessible Design (the “Standards”). 28 C.F.R. § 36.406

 6          28.      Defendant is responsible for ensuring that elements in its Facilities meet the

 7   requirements of the Standards or meet the “safe harbor” requirements specified in 28

 8   C.F.R. § 36.304(d)(2).

 9          29.      Architectural barriers exist which denied Plaintiff full and equal access to

10   the goods and services Defendant offers to non-disabled individuals.

11          30.      Plaintiff personally encountered architectural barriers on March 21, 2020, at

12   the Facility located at 8015 E Indian School Rd, Scottsdale, AZ 85251:

13                a. Parking Area:

14                       i. Not providing a sign for disabled parking at the proper height as

15                          required by sections 502 and 502.6 of the Standards.

16                b. Restroom:

17                       i. Providing a gate or door with a continuous opening pressure of

18                          greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

19                          and 309.4 of the Standards.

20                      ii. Not providing operable parts that are functional or are in the proper

21                          reach ranges as required by sections 309, 309.1, 309.2, 309.3, 309.4

22                          and 308 of the Standards.

23
                                                     5
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page6 7ofof1338




 1                    iii. Not providing toilet paper dispensers in the proper position in front

 2                        of the water closet or at the correct height above the finished floor as

 3                        required by sections 604, 604.7 and 309.4 of the Standards.

 4                    iv. Not providing a coat hook within the proper reach ranges for a

 5                        person with a disability as required by sections 603, 603.4 and 308

 6                        of the Standards.

 7                    v. Not providing a dispenser in an accessible position (back wall or

 8                        other inaccessible place) as required by sections 606, 606.1, 308 and

 9                        308.2.2 of the Standards.

10                    vi. Not providing the water closet in the proper position relative to the

11                        side wall or partition as required by sections 604 and 604.2 of the

12                        Standards.

13         31.     Plaintiff personally encountered architectural barriers on March 30, 2020, at

14   the Facility located at 1825 W Bethany Home Rd, Phoenix, AZ 85015:

15               a. Restroom:

16                     i. Providing a gate or door with a continuous opening pressure of

17                        greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

18                        and 309.4 of the Standards.

19                    ii. Not providing bilateral handrails on a ramp that has a rise greater

20                        than 6 inches (or in a horizontal projection greater than 72 inches)

21                        required by sections 405, 405.1, 405.8, 505 of the Standards, or

22                        section 4.8.5 of the 1991 Standards.

23
                                                   6
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page7 8ofof1338




 1                    iii. Not providing the proper insulation or protection for plumbing or

 2                        other sharp or abrasive objects under a sink or countertop as required

 3                        by sections 606 and 606.5 of the Standards.

 4                    iv. Not providing the proper spacing between a grab bar and an object

 5                        projecting out of the wall as required by sections 609, 609.1 and

 6                        609.3 of the Standards.

 7                    v. Not providing toilet paper dispensers in the proper position in front

 8                        of the water closet or at the correct height above the finished floor as

 9                        required by sections 604, 604.7 and 309.4 of the Standards.

10                    vi. Not providing a dispenser in an accessible position (back wall or

11                        other inaccessible place) as required by sections 606, 606.1, 308 and

12                        308.2.2 of the Standards.

13                   vii. Not providing the water closet in the proper position relative to the

14                        side wall or partition as required by sections 604 and 604.2 of the

15                        Standards.

16         32.     Plaintiff personally encountered architectural barriers on April 1, 2020, at

17   the Facility located at 8469 E McDonald Dr, Scottsdale, AZ 85250:

18               a. Restroom:

19                     i. Not providing bilateral handrails on a ramp that has a rise greater

20                        than 6 inches (or in a horizontal projection greater than 72 inches)

21                        required by sections 405, 405.1, 405.8, 505 of the Standards, or

22                        section 4.8.5 of the 1991 Standards.

23
                                                    7
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page8 9ofof1338




 1                   ii. Providing a gate or door with a continuous opening pressure of

 2                       greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

 3                       and 309.4 of the Standards.

 4                  iii. Providing grab bars of improper horizontal length or spacing as

 5                       required along the rear or side wall as required by sections 604,

 6                       604.5, 604.5.1 and 604.5.2 of the Standards.

 7                  iv. Not providing toilet paper dispensers in the proper position in front

 8                       of the water closet or at the correct height above the finished floor as

 9                       required by sections 604, 604.7 and 309.4 of the Standards.

10                   v. Not providing soap dispenser at the correct height above the finished

11                       floor as required by sections 606, 606.1 and 308 of the Standards.

12                  vi. Not providing a dispenser in an accessible position (back wall or

13                       other inaccessible place) as required by sections 606, 606.1, 308 and

14                       308.2.2 of the Standards.

15                  vii. Not providing the water closet in the proper position relative to the

16                       side wall or partition as required by sections 604 and 604.2 of the

17                       Standards.

18                 viii. Not providing proper signage for an accessible restroom or failure to

19                       redirect a person with a disability to the closest available accessible

20                       restroom as required by sections 216, 603, and 703 of the Standards.

21         33.    Plaintiff personally encountered architectural barriers on April 3, 2020, at

22   the Facility located at 1135 N Mesa Dr, Mesa, AZ 85201:

23
                                                  8
24
     Case
       Case
          2:20-cv-01937-ROS
            2:20-cv-01942-SMBDocument
                               Document
                                      19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page910
                                                                 of of
                                                                    1338




 1            a. Restroom:

 2                  i. Providing a gate or door with a continuous opening pressure of

 3                     greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

 4                     and 309.4 of the Standards.

 5                  ii. Not providing bilateral handrails on a ramp that has a rise greater

 6                     than 6 inches (or in a horizontal projection greater than 72 inches)

 7                     required by sections 405, 405.1, 405.8, 505 of the Standards, or

 8                     section 4.8.5 of the 1991 Standards.

 9                 iii. Not providing bilateral handrails on a ramp that has a rise greater

10                     than 6 inches (or in a horizontal projection greater than 72 inches)

11                     required by sections 405, 405.1, 405.8, 505 of the Standards, or

12                     section 4.8.5 of the 1991 Standards.

13                 iv. Not providing the proper insulation or protection for plumbing or

14                     other sharp or abrasive objects under a sink or countertop as required

15                     by sections 606 and 606.5 of the Standards.

16                  v. Not providing toilet paper dispensers in the proper position in front

17                     of the water closet or at the correct height above the finished floor as

18                     required by sections 604, 604.7 and 309.4 of the Standards.

19                 vi. Not providing a mirror above lavatories or countertops at the proper

20                     height above the finished floor as required by sections 603 and 603.3

21                     of the Standards.

22            b. Parking Area:

23
                                                9
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page1011ofof1338




 1                     i. Not providing a sign for disabled parking at the proper height as

 2                        required by sections 502 and 502.6 of the Standards.

 3         34.     Plaintiff personally encountered architectural barriers on April 4, 2020, at

 4   the Facility located at 10135 E Via Linda, Scottsdale, AZ 85258:

 5               a. Restroom:

 6                     i. Providing a gate or door with a continuous opening pressure of

 7                        greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

 8                        and 309.4 of the Standards.

 9                    ii. Not providing enough clear floor space around a water closet as

10                        required by sections 4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1 of

11                        the Standards.

12                    iii. Not providing the proper insulation or protection for plumbing or

13                        other sharp or abrasive objects under a sink or countertop as required

14                        by sections 606 and 606.5 of the Standards.

15                    iv. Not providing the proper spacing between a grab bar and an object

16                        projecting out of the wall as required by sections 609, 609.1 and

17                        609.3 of the Standards.

18                    v. Providing grab bars of improper horizontal length or spacing as

19                        required along the rear or side wall as required by sections 604,

20                        604.5, 604.5.1 and 604.5.2 of the Standards.

21

22

23
                                                    10
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page1112ofof1338




 1                    vi. Not providing a mirror above lavatories or countertops at the proper

 2                         height above the finished floor as required by sections 603 and 603.3

 3                         of the Standards.

 4                   vii. Not providing a dispenser in an accessible position (back wall or

 5                         other inaccessible place) as required by sections 606, 606.1, 308 and

 6                         308.2.2 of the Standards.

 7                   viii. Not providing paper towel dispenser at the correct height above the

 8                         finished floor as required by sections 606, 606.1 and 308 of the

 9                         Standards.

10                    ix. Not providing the water closet in the proper position relative to the

11                         side wall or partition as required by sections 604 and 604.2 of the

12                         Standards.

13                     x. Not providing proper signage for an accessible restroom or failure to

14                         redirect a person with a disability to the closest available accessible

15                         restroom as required by sections 216, 603, and 703 of the Standards.

16          35.    These barriers cause Plaintiff embarrassment and fear because he cannot

17   safely use elements of each store due to the risk of aggravating his injuries.

18          36.    Upon information and belief, Defendant has failed to remove some or all of

19   the barriers and violations at the stores.

20          37.    Defendant’s failure to remove these architectural barriers denies Plaintiff

21   full and equal access to the stores in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

22

23
                                                   11
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page1213ofof1338




 1          38.    Defendant’s failure to modify its policies, practices, or procedures to train

 2   its staff to identify architectural barriers and reasonably modify its services creates an

 3   environment where individuals with disabilities are not provided goods and services in

 4   the most integrated setting possible is discriminatory. 42 U.S.C. §§ 12182(a),

 5   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

 6          39.    Defendant has discriminated and continues to discriminate against Plaintiff

 7   (and others who are similarly situated) by denying access to full and equal enjoyment of

 8   goods, services, facilities, privileges, advantages, or accommodations located at the stores

 9   due to the barriers and other violations listed in this Complaint.

10          40.    It would be readily achievable for Defendant to remove all of the barriers at

11   the stores.

12          41.    Failing to remove barriers to access where it is readily achievable is

13   discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

14   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

15                                     RELIEF REQUESTED

16   WHEREFORE, Plaintiff respectfully requests that this Court:

17          A.     declare that the stores identified in this Complaint is in violation of the

18   ADA;

19          B.     enter an Order requiring Defendant make the stores accessible to and usable

20   by individuals with disabilities to the full extent required by Title III of the ADA;

21          C.     enter an Order directing Defendant to evaluate and neutralize its policies,

22   practices, and procedures towards persons with disabilities;

23
                                                   12
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01942-SMB Document
                               Document19-3
                                        1 Filed
                                            Filed10/05/20
                                                  07/08/21 Page
                                                            Page1314ofof1338




 1         D.     award Plaintiff attorney fees, costs (including, but not limited to court costs

 2   and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

 3         E.     grant any other such relief as the Court deems just and proper.

 4

 5                                             Respectfully Submitted,

 6                                             BLACKMORE LAW PLC

 7
                                               By: /s/ Afshin Afsharimehr
 8                                             Afshin Afsharimehr

 9                                             Attorney for Plaintiff

10

11

12   Dated: October 5, 2020

13

14

15

16

17

18

19

20

21

22

23
                                                 13
24
Case 2:20-cv-01937-ROS Document 19-3 Filed 07/08/21 Page 15 of 38




                                              EXHIBIT G




                                              EXHIBIT G
     Case
       Case
          2:20-cv-01937-ROS
            2:20-cv-01943-DLRDocument
                              Document19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page116
                                                                 of of
                                                                    1238




 1   Afshin Afsharimehr
     BLACKMORE LAW PLC
 2   2828 N. Central Ave
     10th Floor
 3   Phoenix, AZ 85004
     Arizona State Bar No. 031107
 4   Fax: 855-744-4419
     E-Mail: afshin@blackmorelawplc.com
 5   Telephone: 602-562-0996
     Attorney for Plaintiff
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
                                                      No.
 9    Daimeon Mosley,

10           Plaintiff,

      v.
11
      Smith's Food & Drug Centers, Inc., an           COMPLAINT FOR DECLARATORY
12    Ohio corporation,                               AND INJUNCTIVE RELIEF

13           Defendant.

14
            Plaintiff Daimeon Mosley, through his undersigned counsel, states the following in
15
     support of his Complaint for Declaratory and Injunctive Relief to remedy discrimination
16
     by Smith's Food & Drug Centers, Inc. based on Plaintiff’s disability in violation of Title
17
     III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”),
18
     and its implementing regulation, 28 C.F.R. Part 36:
19
                                 JURISDICTION AND VENUE
20
            1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-
21
     3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.
22

23
                                                  1
24
     Case
       Case
          2:20-cv-01937-ROS
            2:20-cv-01943-DLRDocument
                              Document19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page217
                                                                 of of
                                                                    1238




 1          2.         Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts

 2   of discrimination occurred in this district, and the property that is the subject of this

 3   action is in this district.

 4                                                PARTIES

 5          3.         Plaintiff is a resident of Maricopa County, Arizona.

 6          4.         Defendant is a corporation with its registered office located at 50 West

 7   Broad Street, Suite 1330, Columbus, OH 43215.

 8          5.         Upon information and belief, Defendant owns or operates “Fry’s” an area

 9   grocery store whose locations each qualify as a “Facility” as defined in 28 C.F.R. §

10   36.104.

11                                     FACTUAL ALLEGATIONS

12          6.         Plaintiff incorporates the above paragraphs by reference.

13          7.         Plaintiff is an individual with numerous physical impairments, including

14   permanent paralysis, degenerative discs, and scoliosis caused by the West Nile Virus.

15          8.         These impairments cause Plaintiff to suffer from sudden onsets of severe

16   pain, experience seizures, and require Plaintiff to use a mobility device.

17          9.         Plaintiff’s impairments limit major life activities, including walking,

18   standing, reaching, lifting, and bending.

19          10.        Plaintiff’s impairments meet the definition of a “disability” under the ADA.

20          11.        Plaintiff’s impairments are permanent and were present at all times relevant

21   to this action.

22

23
                                                       2
24
     Case
       Case
          2:20-cv-01937-ROS
            2:20-cv-01943-DLRDocument
                              Document19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page318
                                                                 of of
                                                                    1238




 1          12.   Plaintiff regularly shops at Defendant’s stores in Phoenix and its

 2   surrounding cities for personal needs and to occasionally fill prescriptions based on

 3   which location is most convenient to him.

 4          13.   Plaintiff encountered barriers to access at five of Defendant’s stores over

 5   approximately a two-week period, primarily in each of the store’s restroom(s).

 6          14.   Encountering these barriers denied Plaintiff full and equal access and

 7   enjoyment of the services, goods, and amenities Defendant offers to the public because he

 8   was unable to access the restroom safely.

 9          15.   Plaintiff is a customer of Defendant and would return to the stores if

10   Defendant modifies the stores and its policies and practices to accommodate individuals

11   who have physical disabilities, but he is deterred from returning due to the barriers and

12   discriminatory effects of Defendant’s policies and procedures.

13          16.   Plaintiff also acts as a tester by inspecting Facilities for accessibility to

14   advance the purpose of the ADA, the civil rights of disabled individuals, and to be certain

15   that he can enjoy the same options and privileges to patronize places of public

16   accommodation as non-disabled individuals without worrying about accessibility issues.

17          17.   Plaintiff returns to every Facility after being notified of remediation of the

18   discriminatory conditions to verify compliance with the ADA and regularly monitors the

19   status of remediation.

20                             COUNT I
          REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201
21
            18.   Plaintiff incorporates the above paragraphs by reference.
22

23
                                                   3
24
     Case
       Case
          2:20-cv-01937-ROS
            2:20-cv-01943-DLRDocument
                              Document19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page419
                                                                 of of
                                                                    1238




 1          19.     This Court is empowered to issue a declaratory judgment regarding: (1)

 2   Defendant’s duty to comply with the provisions of 42 U.S.C. § 12181 et al; (2)

 3   Defendant’s violation of 42 U.S.C. § 12182; and (3) Plaintiff’s right to be free from

 4   discrimination due to his disability. 28 U.S.C. § 2201.

 5          20.     Plaintiff seeks an order declaring that he was discriminated against on the

 6   basis of his disability.

 7                               COUNT II
           REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)
 8
            21.     Plaintiff incorporates the above paragraphs by reference.
 9
            22.     Fry’s is a place of public accommodation covered by Title III of the ADA
10
     because it is operated by a private entity, its operations affect commerce, and it is a store.
11
     42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.
12
            23.     Defendant is a public accommodation covered by Title III of the ADA
13
     because it owns, leases (or leases to), or operates a place of public accommodation. See
14
     42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.
15
            24.     The ADA specifically prohibits discrimination based on an individuals
16
     disability. 42 U.S.C. §12182(a).
17
            25.     The presence of architectural barriers in a place of public accommodation
18
     (where removal is readily achievable) is specifically defined as discrimination under the
19
     ADA. 42 U.S.C. §12182(b)(2)(A)(iv).
20

21

22

23
                                                    4
24
     Case
       Case
          2:20-cv-01937-ROS
            2:20-cv-01943-DLRDocument
                              Document19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page520
                                                                 of of
                                                                    1238




 1          26.     The implementing regulations of the ADA adopted guidelines to set

 2   minimum requirements for facilities to be accessible and usable by individuals with

 3   disabilities. 28 C.F.R. Appendix A to Part 36.

 4          27.     The current guidelines for elements in existing facilities are set out in the

 5   2010 ADA Standards for Accessible Design (the “Standards”). 28 C.F.R. § 36.406

 6          28.     Defendant is responsible for ensuring that elements in its Facilities meet the

 7   requirements of the Standards or meet the “safe harbor” requirements specified in 28

 8   C.F.R. § 36.304(d)(2).

 9          29.     Architectural barriers exist which denied Plaintiff full and equal access to

10   the goods and services Defendant offers to non-disabled individuals.

11          30.     Plaintiff personally encountered architectural barriers on April 1, 2020, at

12   the Facility located at 4842 E Bell Rd, Scottsdale, AZ 85254:

13                a. Restroom:

14                      i. Not providing bilateral handrails on a ramp that has a rise greater

15                         than 6 inches (or in a horizontal projection greater than 72 inches)

16                         required by sections 405, 405.1, 405.8, 505 of the Standards, or

17                         section 4.8.5 of the 1991 Standards.

18                     ii. Providing a gate or door with a continuous opening pressure of

19                         greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

20                         and 309.4 of the Standards.

21

22

23
                                                    5
24
     Case
       Case
          2:20-cv-01937-ROS
            2:20-cv-01943-DLRDocument
                              Document19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page621
                                                                 of of
                                                                    1238




 1                    iii. Not providing the proper insulation or protection for plumbing or

 2                        other sharp or abrasive objects under a sink or countertop as required

 3                        by sections 606 and 606.5 of the Standards.

 4                    iv. Providing grab bars of improper horizontal length or spacing as

 5                        required along the rear or side wall as required by sections 604,

 6                        604.5, 604.5.1 and 604.5.2 of the Standards.

 7                     v. Not providing toilet paper dispensers in the proper position in front

 8                        of the water closet or at the correct height above the finished floor as

 9                        required by sections 604, 604.7 and 309.4 of the Standards.

10                    vi. Not providing a dispenser in an accessible position (back wall or

11                        other inaccessible place) as required by sections 606, 606.1, 308 and

12                        308.2.2 of the Standards.

13                   vii. Not providing a mirror above lavatories or countertops at the proper

14                        height above the finished floor as required by sections 603 and 603.3

15                        of the Standards.

16                   viii. Not providing the water closet in the proper position relative to the

17                        side wall or partition as required by sections 604 and 604.2 of the

18                        Standards.

19         31.     Plaintiff personally encountered architectural barriers on April 3, 2020, at

20   the Facility located at 1311 Bell Rd, Phoenix, AZ 85022:

21               a. Restroom:

22

23
                                                   6
24
     Case
       Case
          2:20-cv-01937-ROS
            2:20-cv-01943-DLRDocument
                              Document19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page722
                                                                 of of
                                                                    1238




 1                     i. Not providing bilateral handrails on a ramp that has a rise greater

 2                        than 6 inches (or in a horizontal projection greater than 72 inches)

 3                        required by sections 405, 405.1, 405.8, 505 of the Standards, or

 4                        section 4.8.5 of the 1991 Standards.

 5                    ii. Providing a gate or door with a continuous opening pressure of

 6                        greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

 7                        and 309.4 of the Standards.

 8                    iii. Not providing a urinal designed where the rim height is no more

 9                        than 17 inches from the finished floor as required by sections 605

10                        and 605.2 of the Standards.

11                    iv. Not providing the proper spacing between a grab bar and an object

12                        projecting out of the wall as required by sections 609, 609.1 and

13                        609.3 of the Standards.

14                    v. Not providing toilet paper dispensers in the proper position in front

15                        of the water closet or at the correct height above the finished floor as

16                        required by sections 604, 604.7 and 309.4 of the Standards.

17                    vi. Not providing a dispenser in an accessible position (back wall or

18                        other inaccessible place) as required by sections 606, 606.1, 308 and

19                        308.2.2 of the Standards.

20         32.     Plaintiff personally encountered architectural barriers on April 3, 2020, at

21   the Facility located at 1815 W Glendale Ave, Phoenix, AZ 85021:

22               a. Restroom:

23
                                                    7
24
     Case
       Case
          2:20-cv-01937-ROS
            2:20-cv-01943-DLRDocument
                              Document19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page823
                                                                 of of
                                                                    1238




 1                     i. Not providing a urinal designed where the rim height is no more

 2                        than 17 inches from the finished floor as required by sections 605

 3                        and 605.2 of the Standards.

 4                    ii. Not providing the proper spacing between a grab bar and an object

 5                        projecting out of the wall as required by sections 609, 609.1 and

 6                        609.3 of the Standards.

 7                    iii. Providing grab bars of improper horizontal length or spacing as

 8                        required along the rear or side wall as required by sections 604,

 9                        604.5, 604.5.1 and 604.5.2 of the Standards.

10                    iv. Not providing soap dispenser at the correct height above the finished

11                        floor as required by sections 606, 606.1 and 308 of the Standards.

12                    v. Not providing paper towel dispenser at the correct height above the

13                        finished floor as required by sections 606, 606.1 and 308 of the

14                        Standards.

15                    vi. Not providing the water closet in the proper position relative to the

16                        side wall or partition as required by sections 604 and 604.2 of the

17                        Standards.

18         33.     Plaintiff personally encountered architectural barriers on April 6, 2020, at

19   the Facility located at 8900 E Via Linda, Scottsdale, AZ 85258:

20               a. Restroom:

21

22

23
                                                    8
24
     Case
       Case
          2:20-cv-01937-ROS
            2:20-cv-01943-DLRDocument
                              Document19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page924
                                                                 of of
                                                                    1238




 1                     i. Providing grab bars of improper horizontal length or spacing as

 2                        required along the rear or side wall as required by sections 604,

 3                        604.5, 604.5.1 and 604.5.2 of the Standards.

 4                    ii. Not providing toilet paper dispensers in the proper position in front

 5                        of the water closet or at the correct height above the finished floor as

 6                        required by sections 604, 604.7 and 309.4 of the Standards.

 7                    iii. Not providing a mirror above lavatories or countertops at the proper

 8                        height above the finished floor as required by sections 603 and 603.3

 9                        of the Standards.

10                    iv. Not providing soap dispenser at the correct height above the finished

11                        floor as required by sections 606, 606.1 and 308 of the Standards.

12         Not providing the water closet in the proper position relative to the side wall or

13         partition as required by sections 604 and 604.2 of the Standards.

14         34.     Plaintiff personally encountered architectural barriers on April 10, 2020, at

15   the Facility located at 3246 E Bell Rd, Phoenix, AZ 85032:

16               a. Restroom:

17                     i. Providing a gate or door with a continuous opening pressure of

18                        greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

19                        and 309.4 of the Standards.

20                    ii. Not providing the proper insulation or protection for plumbing or

21                        other sharp or abrasive objects under a sink or countertop as required

22                        by sections 606 and 606.5 of the Standards.

23
                                                   9
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01943-DLR Document
                               Document19-3
                                        1 Filed
                                            Filed
                                                10/05/20
                                                  07/08/21Page
                                                           Page1025
                                                                  ofof
                                                                     1238




 1                    iii. Providing grab bars of improper horizontal length or spacing as

 2                         required along the rear or side wall as required by sections 604,

 3                         604.5, 604.5.1 and 604.5.2 of the Standards.

 4                    iv. Not providing the proper spacing between a grab bar and an object

 5                         projecting out of the wall as required by sections 609, 609.1 and

 6                         609.3 of the Standards.

 7                     v. Not providing toilet paper dispensers in the proper position in front

 8                         of the water closet or at the correct height above the finished floor as

 9                         required by sections 604, 604.7 and 309.4 of the Standards.

10                    vi. Not providing the water closet in the proper position relative to the

11                         side wall or partition as required by sections 604 and 604.2 of the

12                         Standards.

13          35.    These barriers cause Plaintiff embarrassment and fear because he cannot

14   safely use elements of each store due to the risk of aggravating his injuries.

15          36.    Upon information and belief, Defendant has failed to remove some or all of

16   the barriers and violations at the stores.

17          37.    Defendant’s failure to remove these architectural barriers denies Plaintiff

18   full and equal access to the stores in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

19          38.    Defendant’s failure to modify its policies, practices, or procedures to train

20   its staff to identify architectural barriers and reasonably modify its services creates an

21   environment where individuals with disabilities are not provided goods and services in

22

23
                                                     10
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01943-DLR Document
                               Document19-3
                                        1 Filed
                                            Filed
                                                10/05/20
                                                  07/08/21Page
                                                           Page1126
                                                                  ofof
                                                                     1238




 1   the most integrated setting possible is discriminatory. 42 U.S.C. §§ 12182(a),

 2   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

 3          39.    Defendant has discriminated and continues to discriminate against Plaintiff

 4   (and others who are similarly situated) by denying access to full and equal enjoyment of

 5   goods, services, facilities, privileges, advantages, or accommodations located at the stores

 6   due to the barriers and other violations listed in this Complaint.

 7          40.    It would be readily achievable for Defendant to remove all of the barriers at

 8   the stores.

 9          41.    Failing to remove barriers to access where it is readily achievable is

10   discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

11   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

12                                    RELIEF REQUESTED

13   WHEREFORE, Plaintiff respectfully requests that this Court:

14          A.     declare that the Facility identified in this Complaint is in violation of the

15   ADA;

16          B.     enter an Order requiring Defendant make the Facility accessible to and

17   usable by individuals with disabilities to the full extent required by Title III of the ADA;

18          C.     enter an Order directing Defendant to evaluate and neutralize its policies,

19   practices, and procedures towards persons with disabilities;

20          D.     award Plaintiff attorney fees, costs (including, but not limited to court costs

21   and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

22          E.     grant any other such relief as the Court deems just and proper.

23
                                                   11
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01943-DLR Document
                               Document19-3
                                        1 Filed
                                            Filed
                                                10/05/20
                                                  07/08/21Page
                                                           Page1227
                                                                  ofof
                                                                     1238




 1

 2                                        Respectfully Submitted,

 3                                        BLACKMORE LAW PLC

 4
                                          By: /s/ Afshin Afsharimehr
 5                                        Afshin Afsharimehr

 6                                        Attorney for Plaintiff

 7

 8

 9   Dated: October 5, 2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                            12
24
Case 2:20-cv-01937-ROS Document 19-3 Filed 07/08/21 Page 28 of 38




                                              EXHIBIT H




                                              EXHIBIT H
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01931-MTMDocument
                               Document
                                      19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page129
                                                                 of of
                                                                    1038




 1   Afshin Afsharimehr
     BLACKMORE LAW PLC
 2   2828 N. Central Ave
     10th Floor
 3   Phoenix, AZ 85004
     Arizona State Bar No. 031107
 4   Fax: 855-744-4419
     E-Mail: afshin@blackmorelawplc.com
 5   Telephone: 602-562-0996
     Attorney for Plaintiff
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
                                                       No.
 9    Daimeon Mosley,

10           Plaintiff,

      v.
11
      Albertson’s LLC, a Delaware limited              COMPLAINT FOR DECLARATORY
12    liability company,                               AND INJUNCTIVE RELIEF

13           Defendant.

14
            Plaintiff Daimeon Mosley, through his undersigned counsel, states the following in
15
     support of his Complaint for Declaratory and Injunctive Relief to remedy discrimination
16
     by Albertson’s LLC based on Plaintiff’s disability in violation of Title III of the
17
     Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its
18
     implementing regulation, 28 C.F.R. Part 36:
19
                                  JURISDICTION AND VENUE
20
            1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-
21
     3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.
22

23
                                                   1
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01931-MTMDocument
                               Document
                                      19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page230
                                                                 of of
                                                                    1038




 1          2.         Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts

 2   of discrimination occurred in this district, and the property that is the subject of this

 3   action is in this district.

 4                                                PARTIES

 5          3.         Plaintiff is a resident of Maricopa County, Arizona.

 6          4.         Defendant is a limited liability company with its registered office located at

 7   3800 N Central Ave, Suite 460, Phoenix, AZ 85012.

 8          5.         Upon information and belief, Defendant owns or operates “Albertsons” an

 9   area grocery store whose locations each qualify as a “Facility” as defined in 28 C.F.R. §

10   36.104.

11                                     FACTUAL ALLEGATIONS

12          6.         Plaintiff incorporates the above paragraphs by reference.

13          7.         Plaintiff is an individual with numerous physical impairments, including

14   permanent paralysis, degenerative discs, and scoliosis caused by the West Nile Virus.

15          8.         These impairments cause Plaintiff to suffer from sudden onsets of severe

16   pain, experience seizures, and require Plaintiff to use a mobility device.

17          9.         Plaintiff’s impairments limit major life activities, including walking,

18   standing, reaching, lifting, and bending.

19          10.        Plaintiff’s impairments meet the definition of a “disability” under the ADA.

20          11.        Plaintiff’s impairments are permanent and were present at all times relevant

21   to this action.

22

23
                                                       2
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01931-MTMDocument
                               Document
                                      19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page331
                                                                 of of
                                                                    1038




 1          12.   Plaintiff regularly shops at Defendant’s stores in Phoenix and its

 2   surrounding cities for personal needs and to occasionally fill prescriptions based on

 3   which location is most convenient to him.

 4          13.   Plaintiff encountered barriers to access at three of Defendant’s stores over

 5   approximately a four-week period, primarily in each of the store’s restrooms.

 6          14.   Encountering these barriers denied Plaintiff full and equal access and

 7   enjoyment of the services, goods, and amenities Defendant offers to the public because he

 8   was unable to access the restroom safely.

 9          15.   Plaintiff is a customer of Defendant and would return to the stores if

10   Defendant modifies the stores and its policies and practices to accommodate individuals

11   who have physical disabilities, but he is deterred from returning due to the barriers and

12   discriminatory effects of Defendant’s policies and procedures.

13          16.   Plaintiff also acts as a tester by inspecting Facilities for accessibility to

14   advance the purpose of the ADA, the civil rights of disabled individuals, and to be certain

15   that he can enjoy the same options and privileges to patronize places of public

16   accommodation as non-disabled individuals without worrying about accessibility issues.

17          17.   Plaintiff returns to every Facility after being notified of remediation of the

18   discriminatory conditions to verify compliance with the ADA and regularly monitors the

19   status of remediation.

20                             COUNT I
          REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201
21
            18.   Plaintiff incorporates the above paragraphs by reference.
22

23
                                                   3
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01931-MTMDocument
                               Document
                                      19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page432
                                                                 of of
                                                                    1038




 1          19.     This Court is empowered to issue a declaratory judgment regarding: (1)

 2   Defendant’s duty to comply with the provisions of 42 U.S.C. § 12181 et al; (2)

 3   Defendant’s violation of 42 U.S.C. § 12182; and (3) Plaintiff’s right to be free from

 4   discrimination due to his disability. 28 U.S.C. § 2201.

 5          20.     Plaintiff seeks an order declaring that he was discriminated against on the

 6   basis of his disability.

 7                               COUNT II
           REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)
 8
            21.     Plaintiff incorporates the above paragraphs by reference.
 9
            22.     Albertsons is a place of public accommodation covered by Title III of the
10
     ADA because it is operated by a private entity, its operations affect commerce, and it is a
11
     store. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.
12
            23.     Defendant is a public accommodation covered by Title III of the ADA
13
     because it owns, leases (or leases to), or operates a place of public accommodation. See
14
     42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.
15
            24.     The ADA specifically prohibits discrimination based on an individuals
16
     disability. 42 U.S.C. §12182(a).
17
            25.     The presence of architectural barriers in a place of public accommodation
18
     (where removal is readily achievable) is specifically defined as discrimination under the
19
     ADA. 42 U.S.C. §12182(b)(2)(A)(iv).
20

21

22

23
                                                   4
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01931-MTMDocument
                               Document
                                      19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page533
                                                                 of of
                                                                    1038




 1          26.     The implementing regulations of the ADA adopted guidelines to set

 2   minimum requirements for facilities to be accessible and usable by individuals with

 3   disabilities. 28 C.F.R. Appendix A to Part 36.

 4          27.     The current guidelines for elements in existing facilities are set out in the

 5   2010 ADA Standards for Accessible Design (the “Standards”). 28 C.F.R. § 36.406

 6          28.     Defendant is responsible for ensuring that elements in its Facilities meet the

 7   requirements of the Standards or meet the “safe harbor” requirements specified in 28

 8   C.F.R. § 36.304(d)(2).

 9          29.     Architectural barriers exist which denied Plaintiff full and equal access to

10   the goods and services Defendant offers to non-disabled individuals.

11          30.     Plaintiff personally encountered architectural barriers on April 18, 2020, at

12   the Facility located at 2785 N Scottsdale Rd, Scottsdale, AZ 85257:

13                a. Unisex Restroom:

14                      i. Providing a gate or door with a continuous opening pressure of

15                         greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

16                         and 309.4 of the Standards.

17                     ii. Providing a swinging door or gate without proper maneuvering

18                         clearances required by sections 404, 404.1, 404.2, 404.2.3, 404.2.4

19                         and 404.2.4.1 of the Standards.

20                     iii. Not providing the proper insulation or protection for plumbing or

21                         other sharp or abrasive objects under a sink or countertop as required

22                         by sections 606 and 606.5 of the Standards.

23
                                                    5
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01931-MTMDocument
                               Document
                                      19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page634
                                                                 of of
                                                                    1038




 1                    iv. Not providing a coat hook within the proper reach ranges for a

 2                        person with a disability as required by sections 603, 603.4 and 308

 3                        of the Standards.

 4                    v. Not providing a mirror above lavatories or countertops at the proper

 5                        height above the finished floor as required by sections 603 and 603.3

 6                        of the Standards.

 7                    vi. Not providing paper towel dispenser at the correct height above the

 8                        finished floor as required by sections 606, 606.1 and 308 of the

 9                        Standards.

10                   vii. Not providing proper signage for an accessible restroom or failure to

11                        redirect a person with a disability to the closest available accessible

12                        restroom as required by sections 216, 603, and 703 of the Standards.

13         31.     Plaintiff personally encountered architectural barriers on April 25, 2020, at

14   the Facility located at 6965 N Hayden Rd, Scottsdale, AZ 85250:

15               a. Restroom:

16                     i. Not providing operable parts that are functional or are in the proper

17                        reach ranges as required by sections 309, 309.1, 309.2, 309.3, 309.4

18                        and 308 of the Standards

19                    ii. Not providing the proper insulation or protection for plumbing or

20                        other sharp or abrasive objects under a sink or countertop as required

21                        by sections 606 and 606.5 of the Standards.

22

23
                                                   6
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01931-MTMDocument
                               Document
                                      19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page735
                                                                 of of
                                                                    1038




 1                 iii. Not providing a urinal designed where the rim height is no more

 2                     than 17 inches from the finished floor as required by sections 605

 3                     and 605.2 of the Standards.

 4                 iv. Not providing the proper spacing between a grab bar and an object

 5                     projecting out of the wall as required by sections 609, 609.1 and

 6                     609.3 of the Standards.

 7                  v. Not providing the proper spacing between a grab bar and an object

 8                     projecting out of the wall as required by sections 609, 609.1 and

 9                     609.3 of the Standards.

10                 vi. Not providing toilet paper dispensers in the proper position in front

11                     of the water closet or at the correct height above the finished floor as

12                     required by sections 604, 604.7 and 309.4 of the Standards.

13                 vii. Not providing a mirror above lavatories or countertops at the proper

14                     height above the finished floor as required by sections 603 and 603.3

15                     of the Standards.

16                viii. Not providing a dispenser in an accessible position (back wall or

17                     other inaccessible place) as required by sections 606, 606.1, 308 and

18                     308.2.2 of the Standards.

19                 ix. Not providing proper signage for an accessible restroom or failure to

20                     redirect a person with a disability to the closest available accessible

21                     restroom as required by sections 216, 603, and 703 of the Standards.

22

23
                                                 7
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01931-MTMDocument
                               Document
                                      19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page836
                                                                 of of
                                                                    1038




 1                    x. Providing grab bars of improper horizontal length or spacing as

 2                        required along the rear or side wall as required by sections 604,

 3                        604.5, 604.5.1 and 604.5.2 of the Standards.

 4         32.     Plaintiff personally encountered architectural barriers on May 10, 2020, at

 5   the Facility located at 11475 E Via Linda, Scottsdale, AZ 85259:

 6               a. Restroom:

 7                     i. Providing a gate or door with a continuous opening pressure of

 8                        greater than 5 lbs. which violates sections 404, 404.1, 404.2, 404.2.9

 9                        and 309.4 of the Standards.

10                    ii. Not providing the proper insulation or protection for plumbing or

11                        other sharp or abrasive objects under a sink or countertop as required

12                        by sections 606 and 606.5 of the Standards.

13                    iii. Not providing the proper spacing between a grab bar and an object

14                        projecting out of the wall as required by sections 609, 609.1 and

15                        609.3 of the Standards.

16                    iv. Providing grab bars of improper horizontal length or spacing as

17                        required along the rear or side wall as required by sections 604,

18                        604.5, 604.5.1 and 604.5.2 of the Standards.

19                    v. Providing grab bars of improper horizontal length or spacing as

20                        required along the rear or side wall as required by sections 604,

21                        604.5, 604.5.1 and 604.5.2 of the Standards.

22

23
                                                    8
24
     Case
      Case2:20-cv-01937-ROS
            2:20-cv-01931-MTMDocument
                               Document
                                      19-3
                                        1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page937
                                                                 of of
                                                                    1038




 1                    vi. Not providing toilet cover dispenser at the correct height above the

 2                         finished floor as required by sections 606, 606.1 and 308 of the

 3                         Standards.

 4          Not providing soap dispenser at the correct height above the finished floor as

 5          required by sections 606, 606.1 and 308 of the Standards.

 6          33.    These barriers cause Plaintiff embarrassment and fear because he cannot

 7   safely use elements of each store due to the risk of aggravating his injuries.

 8          34.    Upon information and belief, Defendant has failed to remove some or all of

 9   the barriers and violations at the stores.

10          35.    Defendant’s failure to remove these architectural barriers denies Plaintiff

11   full and equal access to the stores in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

12          36.    Defendant’s failure to modify its policies, practices, or procedures to train

13   its staff to identify architectural barriers and reasonably modify its services creates an

14   environment where individuals with disabilities are not provided goods and services in

15   the most integrated setting possible is discriminatory. 42 U.S.C. §§ 12182(a),

16   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

17          37.    Defendant has discriminated and continues to discriminate against Plaintiff

18   (and others who are similarly situated) by denying access to full and equal enjoyment of

19   goods, services, facilities, privileges, advantages, or accommodations located at the stores

20   due to the barriers and other violations listed in this Complaint.

21          38.    It would be readily achievable for Defendant to remove all of the barriers at

22   the stores.

23
                                                    9
24
     Case
      Case2:20-cv-01937-ROS
           2:20-cv-01931-MTM Document
                              Document19-3
                                       1 Filed
                                           Filed10/05/20
                                                 07/08/21 Page
                                                           Page1038ofof1038




 1          39.    Failing to remove barriers to access where it is readily achievable is

 2   discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

 3   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

 4                                    RELIEF REQUESTED

 5   WHEREFORE, Plaintiff respectfully requests that this Court:

 6          A.     declare that the Facility identified in this Complaint is in violation of the

 7   ADA;

 8          B.     enter an Order requiring Defendant make the Facility accessible to and

 9   usable by individuals with disabilities to the full extent required by Title III of the ADA;

10          C.     enter an Order directing Defendant to evaluate and neutralize its policies,

11   practices, and procedures towards persons with disabilities;

12          D.     award Plaintiff attorney fees, costs (including, but not limited to court costs

13   and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

14          E.     grant any other such relief as the Court deems just and proper.

15

16                                              Respectfully Submitted,

17                                              BLACKMORE LAW PLC

18
                                                By: /s/ Afshin Afsharimehr
19                                              Afshin Afsharimehr

20                                              Attorney for Plaintiff
     Dated: October 5, 2020
21

22

23
                                                   10
24
